December 03, 2010


Mr. Malcolm C. Halbardier
Attorney at Law
20115 Park Ranch
San Antonio, TX 78259
Mr. William M. (Mick) McKamie
McKamie Krueger, LLP
941 Proton Rd.
San Antonio, TX 78258

RE:   Case Number:  09-1007
      Court of Appeals Number:  04-09-00132-CV
      Trial Court Number:  2008CVQ000276-D3

Style:      MARIA ALEJANDRO REYES, INDIVIDUALLY AND AS REPRESENTATIVE OF
      THE ESTATE OF KAREN REYES, A/K/A KAREN VAQUERA, DECEASED
      v.
      THE CITY OF LAREDO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  (See  December
3, 2010 orders)
      If you would like the opinion by email, please contact  Claudia  Jenks
at  claudia.jenks@courts.state.tx.us  or  call  (512)463-1312  ext.   41367.
(Justice Enoch not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E.     |
|   |Hottle           |
|   |Mr. Manuel       |
|   |Gutierrez        |